



109 SCON 6 IS: Honoring the life and contribution of Yogi


U.S. Senate
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 6

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. Bingaman (for

			 himself, Mr. Cornyn, and

			 Mr. Domenici) submitted the following

			 concurrent resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		CONCURRENT RESOLUTION

		Honoring the life and contribution of Yogi

		  Bhajan, a leader of the Sikhs, and expressing condolences to the Sikh community

		  on his passing.

	

	

		Whereas the Sikh faith was founded in the northern section

			 of the Republic of India in the 15th century by Guru Nanak, who preached

			 tolerance and equality for all humans;

		Whereas the Sikh faith began with a simple message of

			 truthful living and the fundamental unity of humanity, all created by one

			 creator who manifests existence through every religion;

		Whereas the Sikh faith reaches out to people of all faiths

			 and cultural backgrounds, encourages individuals to see beyond their

			 differences, and to work together for world peace and harmony;

		Whereas Siri Singh Sahib Bhai Sahib Harbhajan Singh Khalsa

			 Yogiji, known as Yogi Bhajan to hundreds of thousands of people worldwide, was

			 born Harbhajan Singh Puri on August 26, 1929, in India;

		Whereas at age 8, Yogi Bhajan began yogic training, and 8

			 years later was proclaimed by his teacher to be a master of Kundalini Yoga,

			 which stimulates individual growth through breath, yoga postures, sound,

			 chanting, and meditation;

		Whereas during the turmoil over the partition between

			 Pakistan and India in 1947, at the age of 18, Yogi Bhajan led his village of

			 7,000 people 325 miles on foot to safety in New Delhi, India, from what is now

			 Lahore, Pakistan;

		Whereas Yogi Bhajan, before emigrating to North America in

			 1968, served the Government of India faithfully through both civil and military

			 service;

		Whereas when Yogi Bhajan visited the United States in

			 1968, he recognized immediately that the experience of higher consciousness

			 that many young people were attempting to find through drugs could be

			 alternatively achieved through Kundalini Yoga, and in response, he began

			 teaching Kundalini Yoga publicly, thereby breaking the centuries-old tradition

			 of secrecy surrounding it;

		Whereas in 1969, Yogi Bhajan founded Healthy,

			 Happy, Holy Organization (3HO), a nonprofit private educational and

			 scientific foundation dedicated to serving humanity, improving physical

			 well-being, deepening spiritual awareness, and offering guidance on nutrition

			 and health, interpersonal relations, child rearing, and human behavior;

		Whereas under the direction and guidance of Yogi Bhajan,

			 3HO expanded to 300 centers in 35 countries;

		Whereas in 1971, the president of the governing body of

			 Sikh Temples in India gave Yogi Bhajan the title of Siri Singh Sahib, which

			 made him the chief religious and administrative authority for Sikhism in the

			 Western Hemisphere, and subsequently the Sikh seat of religious authority gave

			 him responsibility to create a Sikh ministry in the West;

		Whereas in 1971, Sikh Dharma was legally incorporated in

			 the State of California and recognized as a tax-exempt religious organization

			 by the United States, and in 1972, Yogi Bhajan founded the ashram Sikh Dharma

			 in Española, New Mexico;

		Whereas in 1973, Yogi Bhajan founded 3HO

			 SuperHealth, a successful drug rehabilitation program that blends

			 ancient yogic wisdom of the East with modern technology of the West;

		Whereas in June 1985, Yogi Bhajan established the first

			 International Peace Prayer Day Celebrations in New Mexico, which

			 still draws thousands of participants annually;

		Whereas Yogi Bhajan traveled the world calling for world

			 peace and religious unity at meetings with leaders such as Pope Paul VI; Pope

			 John Paul II; His Holiness the Dalai Lama; the President of the former Union of

			 Soviet Socialist Republics, Mikhail Gorbachev; and two Archbishops of

			 Canterbury;

		Whereas Yogi Bhajan wrote 30 books and inspired the

			 publication of 200 other books through his teachings, founded a drug

			 rehabilitation program, and inspired the founding of several businesses;

		Whereas Sikhs and students across the world testify that

			 Yogi Bhajan exhibited dignity, divinity, grace, commitment, courage, kindness,

			 compassion, tolerance, wisdom, and understanding;

		Whereas Yogi Bhajan taught that in times of joy and sorrow

			 members of the community should come together and be at one with each other;

			 and

		Whereas before his passing on October 6, 2004, Yogi Bhajan

			 requested that his passing be a time of celebration of his going home: Now,

			 therefore, be it

		

	

		That Congress—

			(1)recognizes that

			 the teachings of Yogi Bhajan about Sikhism and yoga, and the businesses formed

			 under his inspiration, improved the personal, political, spiritual, and

			 professional relations between citizens of the United States and the citizens

			 of India;

			(2)recognizes the

			 legendary compassion, wisdom, kindness, and courage of Yogi Bhajan, and his

			 wealth of accomplishments on behalf of the Sikh community; and

			(3)extends its

			 condolences to Inderjit Kaur, the wife of Yogi Bhajan, his 3 children and 5

			 grandchildren, and to Sikh and Healthy, Happy, Holy Organization

			 (3HO) communities around the Nation and the world upon the death on

			 October 6, 2004, of Yogi Bhajan, an individual who was a wise teacher and

			 mentor, an outstanding pioneer, a champion of peace, and a compassionate human

			 being.

			

